865 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lynnell F. HALTHON, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 88-1194.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1988.

Before MERRITT, BOYCE F. MARTIN Jr. and NATHANIEL R. JONES, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Lynnell F. Halthon brought suit against the Michigan Department of Corrections alleging that her employment as a corrections officer was terminated in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Sec. 2000e, et seq.  The district court dismissed plaintiff's suit for failure to establish a prima facie case as required by McDonnell Douglas v. Green, 411 U.S. 792 (1973).


3
Upon review, we conclude that plaintiff failed to establish a prima facie case and that dismissal of the suit was proper.


4
Accordingly, plaintiff's request for counsel is denied.  The judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.